Dewey, J.
The motion cannot be sustained. What would have been embraced within the technical offence of murder at the common law has, by force of the St. of 1845, c. 27, become a statute offence, distinguishable from murder and punishable by a milder punishment. It is quite sufficient to charge it as a statute offence, using appropriate terms to describe such offence. See Commonwealth v. Wood, 11 Gray, 85.
It is no sufficient ground for arresting the judgment, that the offence is not charged to have been done “ feloniously.” The St. of 1852, c. 37, § 3, provides that no indictment shall be quashed or deemed invalid by reason of the omission of the words “ felonious ” or “ feloniously."
The indictment is in other respects sufficient, and the order must be Motion in arrest overruled,.